   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 1 of 17 PageID #: 22
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 1 of 17 PagelD #: 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION



      In the Matter of the Search Regarding No. ^ ^ ^                     \
                                               APPLICATION FOR SEARCH AND
      Sioux Falls, South Dakota                SEIZURE WARRANT "REDACTED"
      (And any garages, storage units
      or outbuildings associated
      therewith.)

      And

      All vehicles on the properly owned
      or operated by Mariano
      ARRTVILLAGA-Arana.

      And


      South Dakota
      silver 2003 Honda CR-V


     And


     The person of Mariano
     ARRTVILLAGA-Arana




         I, Craig Scherer, being duly sworn depose and say:

         I am a Special Agent with the Department of Homeland Security (DHS),
   Immigration and Customs Enforcement(ICE), Homeland Security Investigations
   (HSI), and have reason to believe that on the property or premises as fully
   described in Attachment A, attached hereto and incorporated herein by
   reference, there is now concealed certain properly, namely: that which is fully
   described in Attachment B, attached hereto and incorporated herein by
   reference, which I believe is property constituting evidence of the commission of
   criminal offenses, contraband, the fruits of crime, or Ihlng.s otherwise criminally
   possessed, or property designed or Intended for use or which Is or has been used
   as the means of committing criminal offenses, concerning violations of 18 U.S.C.
   §§ 922(g)(5) and 1546(a) and 8 U.S.C. § 1326(a).




                                                                                    CO: AUSA SLW
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 2 of 17 PageID #: 23
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 2 of 17 PagelD #; 2




          The facts to support a finding of Probable Cause are contained in my
    Affidavit filed herewith.




                                       Cralg Sdierer, Special Agent
                                       Homeland Security Investigations

          Sworn to before me, and subscribed in my presence on the        day of
    October, 2018, at Pierre, South Dakota.




                                       MARK A. MORENO
                                       UNITED STATES MAGISTRATE JUDGE




                                        [2]
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 3 of 17 PageID #: 24
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 3 of 17 PagelD #; 3




                                   ATTACHMENT A "REDACTED"
                 DESCRIPTION OP FROFERTT TO BE SEARCHED




                                      Sioux Falls, South Dakota, which is more
         particularly described as a grey colored single-family home, with white
         trim and an rmattached two-st^l garage. The numbers HH are affixed
         to the front of the residence.

         Any garages, storage units or outbuildings that are associated with
                              I Sioux Falls, South Dakota.

         Any vehicles present at the residence owned or operated by Mariano
         ARRIVILLAGA-Arana.


         South Dakota!          I, a.silver 2003 Honda CR-V, registered to Isabel
         ARRIVILLAGA
                  |  of                             Sioux Falls, SD.

                       of Mariano ARRIVILLAGA-Arana, DOB:
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 4 of 17 PageID #: 25
Case4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 4 of 17 Page!D #: 4




                            ATTACHMENTS "REDACTED"
        DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED

       1. All identity documents,foreign or domestic, to include but not limited to
          birth certificates, passports, identification cards, driver licenses or social
          securiiy cards.

       2. All immigration documents, to include but not limited to cards, receipts,
          correspondence or other papers.
                                                                                     \




      3. All correspondence relating to the employment of Mariano AREtiVILLAGA-
         Arana, or other persons residing at target location.

      4. All persons determined to be hi the United States contraiy to law.

      5. Evidence concerning the purchase, possession or sale offirearms and
         ammunition.


      6. All cellular devices utilized by Mariano ARRIVILLAGA-Arana to include
         all contents and electronically stored records relating to violations of 18
         U.S.C. §§ 922(g)(5) and 1546(a) and 8 USC § lS26(a), including:

            a) any information related to the emplojmient;

            b) lists of contacts and related identifying information;                      I



                                                                                           i
            c) types, amoimts, and prices offraudulent documents, as well as
               dates, places, and amounts of specific transactions;

            d) any information related to sources of fraudulent documents,
               including names, addresses, phone numbers, or any other
               identifying information;

            e) Photographs and/or videos, in particular, photographs and/or
               videos of co-conspirators and fraudulent documents.

            f) EMdence of user.attribution showing who used or owned the device
               at the time the things described in this warrant were created,
               edited, or deleted, such as logs, phonebooks, saved usemames and
               passwords, documents, and browsing history.

   As used above, the terms "records" and "information" include all of the
   foregoing items of evidence in whatever form and by whatever means they may
   have been created or stored, including any form of computer or electronic
   storage (such as flash memory or other media that can store data) and any
   photographic form.
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 5 of 17 PageID #: 26
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 5 of 17 PagelD #; 5




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION



      In the Matter of the Search Regarding Nq. ^|^" inA. i "7 I
      Sioux Falls, South Dakota
                                             AFFIDAVIT IN SUPPORT OF AN
     (And any garages, storage units
                                             APPLICATION FOR A SEARCH
      or outbuildings associated
                                             WARRANT "REDACTED"
      therewith.)

      And


      All vehicles on the property owned
      or operated by Mariano
      ARRTVILLAGA-Arana,

     And


      South Dakota         a
      silver 2003 Honda CR-V

     And


     The person of Mariano
     ARRIVILLAGA-Arana




    STATE OF SOUTH DAKOTA)
                               :SS
    COUNTY OF MINNEHAHA )

         I, Craig Scherer, being duly sworn on oath, depose and say:

         1.    I am a Special Agent with the Department of Homeland Security
   •(DHS), Immigration and Customs Enforcement (ICE), Homeland Security
    Investigations (HSI) in Sioux Falls, South Dakota and have been duly employed
    in this position since December 2003. I am a graduate of the Criminal
    Investigator Training Program and ICE Special AgentTraining at the Federal Law
   Enforcement Training Center.
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 6 of 17 PageID #: 27
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 6 of 17 Page!D #: 6




         2.     As a Special Agent, one of my responsibilities is conducting criminal
    and civil investigations of violations of the Immigration and Nationality Act,
    which relate to an alien's right to presence and employmentin the United States.

        ^S^^TQiiou^^fel^ffldavit, I am requesting a search warrant be issued
    for                             Sioux Falls, South Dakota (and any garages,
    storage units or outbuildings associated therewith), all vehicles on the property
    ovme^or operated by Mariano ARRIVILLAGA-Arana to include South D^ota
               silver 2003 Honda CRV and the person of Mariano ARRIVILLAGA-
    Aian^DOB:

          4.    I respectfully submit this afiBdavit in support of an application for a
    warrant to search for and seize instrumentalities, fruits, and evidence of
    violations of18 U.S.C. § 1546(a) Possession or Use of Fraudulent Documents,8
    U.S.C. § 1326(a) Illegal Re-entiy, and 18 U.S.C. § 922(g)(5) Illegal Alien in
    Possession of Firearm.

         5.    Because this affidavit is being submitted for the limited purpose of
   securing a search warrant, I have not included each and every fact known to me
   concerning this investigation. I have set forth only those facts that I believe are
    necessary to establish probable cause to believe that evidence of violations of 18
    U.S.C.§ 1546(a)Possession or Use ofFraudulent Documents,8 U.S.C.§ 1326(a)
   Illegal Re-entry, and 18 U.S.C. § 922(g)(5) Illegal Alien in Possession of Firearm
   are located at the premises mentioned in this affidavit.

          6.    I have received information from other law enforcement officers and
   sources of information by either verbal or written report. The officers and
   sources providing information may have received the information by way of
   personal knowledge or from another source.

                On 06/14/2018,1 conducted a debrief.ofHSI ConfidentiE
           I who provided information about Mariano ARRTVILLAGA.
   ^^s^r^ously provided eredible information leading to arrests and seizures.I
            ^s deemed reliable and trustworthy by HSI.                       ^ person
   known as Mariano ARRIVILLAGA, aka "Chumbo" is a citizen of Guatemala and
   suspected to be illegally present in the United States.                     stated
   ARRIVILLAGA resides i^Stou^FaHs, SD, and works for an unknown
   construction company.                 further stated ARRIVILLAGA was recently
   driving a red Toyota TacSll^pickup truck and is possibly in possession of
   firearms.

         8.                showed me three (3) Facebook accounts used by
   ARRIVILLAGA. I reviewed the profiles and observed a photo posted 02/13/2017
   of ARRIVILLA driving a new model red Toyota Tacoina.




                                          [2]
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 7 of 17 PageID #: 28
Case 4;18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 7 of 17 PagelD #: 7.




          9.     I conducted record checks in DHS indices and positlv^^^tentl^^
                     as Mariano Alexander ARRTVIIIAGA-Arana, DOB:
                 via photos from AREdVILLAGA's Facebook accounts and ahen
    records. ARRIVILLAGA was removed to Guatemala on 05/08/2009, at Phoenix,
    AZ. I found no evidence of ARRIVILLAGA receiving permission to re-enter the
    United States.

         10. I subsequently received Information from                          stating
    ARRIVILLAGA works construction for^^Bout of Hartford, SD.            I determined




          11. On 08/28/2018, I contacted^^HHandv^ed an individual
    known as Mariano ARRIVILLAGA was employed by                      I requeste^nd
    received an application and Form 1-9 related to ARRIVILLAGA from^^H^^| I
    reviewed the application which listed the name Manan^^^^^^g^^^
    ARRIVLLAGA, DOB:                    Social Seciulfy number
    and listed ARRIVILIAGA's schooling location as Guatemala. The application
    was signed on 09/07/2015, possibly meaning 07/09/201^revi^d the Foim
    1-9 which listed the name Mariano ARRIVILLAGA, DOB:                     and Social
    Security number                       The box attesting to be a Lawful Pern^nent
    Resident authorized to work was checked and listed alien file number
    HI The Form 1-9 was signed by ARRIVILLAGA and dated 07/09/2015. The
    certification block on the 1-9 listed Permanent Resident cardI^HHHIwas
    presented as evidence of authorized employment. The certification was signed
    by Laiira Martin on 07/10/2015.
           12. I conducted record checks in DHS indices for!                    which
           -H this alien file number Is assigned to                              DOB:

                   a citizen of Mexico.

           13.   I conducted record checks in C^A^database^^So^^Securlty
    number                  which returned to
                   of Oliver Springs, TN.

           14. ^^^forther stated ARRRIVILLAGAh last known address was|Hi
                         Sioux Falls, SD. A sea^iofC^AJ^atebase^^ntified
     ARRIVILIAGA's last known address as                                         as of
     04/30/2018.

           15.   In the morning hours of 08/29/2018, I conducted a spot
     surveillance of                           Falls, SD. I observed a grey/silver Ford
     Ranger an4 agrey/sllver Honda Accor^^^^gd in the driveway. The Ranger
     displayed South Dakota license plate ^^^Bretur^^ to a grey 2004 Ford
     Ranger,registered to Carlos A.DELEON                         Sioux Falls, SD. The
     Accord displayed South Dakota license plate             returning to a 2013 silver

                                              [31
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 8 of 17 PageID #: 29
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 8.of 17 Page!D #: 8




    Honda Accord, registered to Isabel ARRIVILLAGA of j
    Sioux Falls, SD.

           16.     At approximately 1715 hours, I returned to
             I Upon arrival, I observed a Hispanic male matching the description of
    Mariano ARRIVILLAGA and appeared to be ARRIVILLAGA. The male was
    wearing a florescent orange shirt and sitting on the front steps while speaMng
    on the phone. I observed the previously identified Ford Ranger and Honda
    Accord parked in the driveway, as well as a erey/s^er Honda Pilot. The Honda
    Pilot displayed South Dakota license plateBB^B,returning to a silver 2009
    Honda Pilot, registered to IsabelARRIViLLAGA^fB^^^H||^HI|^^^H Sinny
    Falls, SD. I used binoculars to more closely view the male artd positively
    identified the male as Mariano ARRIVILLAGA. At approximately 1730 hours, I
    observed ARRIVILLAGA firm around and walk into the residence through the
    front door without knocking. When ARRIVILLAGA turned aroimd I could see the
    back of ARRIVILLAGA's shirt displayed the word and logo ofHHl^^l
          17. On 08/30/2018, I received ^^v^flcation letter from the Social
    Security Adn^stration(SSA)for number                   The SSA stated number
                Iis a valid number but not assigned to Mariano ARRIVILLAGA.
          18.    On 09/01/2018,                contacted me and stated they had
    observed a red Toyota Thc^s^elleve^tobeassoclated with ARRIVILLAGA
    parked one block west of                          at the intersection of Blaine
    Aveim^m^msnectStreeOdentme^i^ral^^^^^^^i^^^^^,Sioux Falls,
    SD. ^^^^^^^rovided a license plate of South Dakota
   further stated the vehicle also displayed a Guatemala flag. Queries for this
   vehicle return to a red 2017 Toyota Tacoma, registered to Rafael BENAVIDES
    arid Cristian RIVERA-Barrientos, with a lease address of|
    Atlanta, GA.

          19.    On 09/05/2018, ARRIVILLAGA-Arana was indicted in the District
    of South Dakota for 18 U.S.O. § 1546(a) Use of Fraudulent Document and
    a warrant of arrest was issued-.

          20. On 09/11/2018,1 conducted a spot surveillance
                                                         |  of
           At approximately 0745 hours, I drove past the residence and observed
   a red Toyota Tacoma pickup displaying South Dakota license plate
   parked in the driveway. I continued sinveillance imtil 0810 hours, nowevOT
   there was no movement from the residence or movement of the Tacoma. At
   approximately 1042 hours and 1130 I drove past the residence and observed the
   red Tacoma parked in the same location in the driveway.

         21.^^^^9/14/20^J^n^ed for and received a federal search warrant
   to search^^HH^HHBsioux Falls, SD,for evidence of 18 U.S.C. §
   1546(a) Possession or Use of Fraudulent Documents, 8 U.S.C. § 1326(a) Illegal

                                         14]
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 9 of 17 PageID #: 30
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 9 of 17 Page!D #: 9



    Re-entry, and 18 U.S.C. § 922(g)(5) Illegal AUen In Possession of Firearm.
    However, the search warrant was not served in order to follow-up on further
    information received regarding ARRIVILLAGA.

          22. On 09/17/2018, at approximately 2050 hours,
    contacted me and advised they had observed ARRIVILLAGA's red Toyota Tacoma
    parked in the driveway                             Sioux Falls, SD.

            23. On 09/19/2018^j^p^ximately 0730 hours, I conducted a spot
    surveillance of                            did not observe any vehicles near the
    residence. At ap^SnJam^iysinhours, I returned to
    and obsOTj^ the red Tqjrota Tacoma displaying South Dakota license
    plate             parke^t^i^ilvevray^I conducted record checks in CLEAR
   databases for                               which returned a record for Rafael
   BENAVIDES as of 08/18/2018.

            24. On 10/16/2018,1 contacted^^|and requested furtherinformation
   relating to ARRIVILLAGA. A Human Resource representative stated
   ARRIVILLAGA is currently working on the Fleet Farm construction project near
   1-29 and Benson Road, Sio^^^^^®. The representative also provided a last
   known phone nuinbe^f^^^H|H for ARRIVILLAGA. I queried a social
   media platform for^B^^^^S^retumed to a profile for ARRIVILLAGA.
            25.   On 10/18/2018,                contacted me and advised they
   observed ARRIVILLAGA workiii^a^tii^Fleet Farm construction project on
   Benson Road, Siou^hllSjSD. jj^^^^Hstated ARRIVILLAGA was wearing a
   fLorescent shirt.                stated they obs^edARRIVILLAGA enter a
   silver Honda CR-V with South Dakota license plate ^H|Band drive away. I
   conducted queries for this license plate, which returned to a silver 2003 Honda
   CR-V,registered to Isabel ARRIVILLAGA of                              Sioux Falls,


         26. On 10/19/2018, the Sioux Falls Police Department(SFPD) assisted
   with surveillance of ARRIVILLAGA. At approximately 1820 hours, SFPD Officer
   Meath contacted me and advised a surveillance of ARRIVILLAGA bfl.ci just been
   completed. Officer Meath stated shortly after 1700 hours ARRTVITTAGA's
   vehicle, a silveMHond^C^Vwitii^^            Dakota license plate m|H[ was
   observed at                                 Sioux Falls, SD. SFPD Officer's
   subsequently obse^e^ARWVI^AGl^ater the Honda CR-V and drive awayfrom
   the residence. SFPD Officers followed ARRIVILLAGA for a short time and
   terminated the surveillance.


  ^^^^27. On 10/23/2018, I conducted spot surveillance of
        and th^FleeO^ir^raistructiat^n^^     At approximately 0615 hours
   I drove past                                  Sioux Falls, SD, and observed
   ARRIVILLAGA's vehicle, a silver 2003 Honda CR-V with South Dakota license


                                         [51
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 10 of 17 PageID #: 31
Case 4;18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 10 of 17 PagelD #: 10



     plate             parked in the driveway. I conducted surveillance until 0630
     hours however the vehicle did not move. At approximately 0805 hours, I drove
     past the Fleet Farm construction project located at Benson Road and 1-29, Sioux
     Falls, SD. From a distance using binoculars, I observed a^vCT Honda CR-V
     which appeared to be ARRIVILLAGA's vehicle, parked near aHl^anel truck. I
     also observed numerous workers wearing florescent clothing in the area.

            28. It is my experience that illegal aliens almost always maintain legally
     issued documents from their native country, such as passports, consular cards,
     cedulas, and birth certificates, in a place that they consider secure and where
     they are readily accessible. Most frequently, these documents are kept within
     the privacy and security of their home. It is a common practice among illegal
     aliens to not cany their legally issued foreign documents on their person because
     they frequently use aliases.

             29.   It is my training and experience that illegal aliens purchase
     fraudulent identities to elude detection from law enforcement and obtain
     employment in the United States. I have investigated and arrested numerous
     illegal aliens for fraudulently assuming the identity of other persons and/or
     using the Social Security numbers of other indlviduis.
           30. It is my training and e3q)erience that illegal aliens purchase
     fraudulent identities from criminal organizations involved with the manufacture
     and distribution of fraudulent documents. Illegal aliens seeking to purchase
     fraudulent documents commonly call or text the docinnent vendor from their
     cellular phone to negotiate the purchase. Upon reaching an agreement, the
     illegal alien requesting the fraudulent documents -will send a photo ofthemselves
     and associated biographical information via text message to the document
     vendor.


             31.   It is my experience that illegal aliens who use fraudulent documents
     almost always maintain their fraudulent documents in a place that they consider
     secure and where they are readily accessible. Such persons rarely, if ever,
     dispose of their fraudulent documents after they have been used to secure
     employment. Most frequently, these docmnents are kept within the privacy and
     security of their home. This is a common practice among illegal aliens in order
     to avoid the confiscation of their fraudulent documents by law enforcement.

           .32. It is my experience that Ulegal aliens who utilize fraudulent
     documents commonly reside with other individuals who are illegally present in
     the United States, such as relatives, friends and co-workers. It is my experience
     that these cohabitants commonly possess and utUize fraudulent documents to
     obtain employment.

             33.   I respectfully submit thei^e is probable cause to believe that a search
     of the residence located at 811 S. Cleveland Avenue, Sioux Falls, South Dakota,
     more particularly described in Attachment A, will prowde evidence regarding a

                                              [6]
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 11 of 17 PageID #: 32
Case4;18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 11 of 17 PagelD #; 11



     violation of 18 U.S.C. § 1546(a), 8 U.S.C. § 1326(a) and 18 U.S.C, § 922(g)(5)
     more particularly described tn Attachment B, In that Mariano ARRIVILLAGA-
     Arana used fraudulent document to obtain employment in violation of 18 U.S.C.
     § 1546(a), is a previously deported alien who has unlawfully re-entered the
     United States, in violation of 8 U.S.C. § 1326(a) and prohibited to possess a
     firearm, in violation of 18 U.S.C.§ 922(g)(5).

           34. ^espectMh^^                            warrant be issued to search the
     residence                              Sioux Falls, South Dakota, all vehicles on
     the property owne^OT operated by Mariano ARRTVILLAGA-Arana to include
     South Dakota          silve^200^Htoid^C^V^nd the person of Mariano
     ARRTVILLAGA-Arana, DOB:                                     to search for evidence
     of the commission of a criminal offense, concerning violations of 18 U.S.C.
     1546(a), 8 U.S.C. § 1326(a), and 18 U.S.C.§ 922(^(5).




                                          Crai^cherer, Special Agent
                                          Homeland Security Investigations

           Subscribed and sworn to before me at Pierre, South Dakota, this

    day of October, 2018.


                                          BY THE COURT:




                                          MARK A. MORENO
                                          UNITED STATES MAGISTRATE JUDGE




                                            17]
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 12 of 17 PageID #: 33
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 12 of 17 PagelD #; 12



                                    ATTACHMENT A "REDACTED"
                  DESCRIPTION OF PROPERTY TO BE SEARCHED




                                    |, Sioux Falls, South Dakota, which is more
          particularly descrlbeci as a grey colored single-family home, with white
          trim and an unattached two-stall garage. The numbersHjj^Bare affixed
          to the front of the residence.

         ^i^^arages^tomge units or outbuildings that are associated with H
                                Sioux Falls, South Dakota.

          Any vehicles present at the residence owned or operated by Mariano
          ARRTVILLAGA-Arana.


          South Dakota           I, a silver 2003 Honda CR-V, registered to Isabel
          ARRIVILLAGA of                            Sioux Falls, SD.

          The person of Mariano ARRTVILLAGA-Arana, DOB:
  Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 13 of 17 PageID #: 34
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 13 of 17 PagelD #: 13



                                     ATTACHMENT B "REDACTED"
         DESCRIPTION OP PROPERTY TO BE SEARCHED FOR AND SEIZED
                                    foreign or domestic, to include but not limited to
           Dirth certificates, passports, Identification cards, driver licenses or social
           security cards.

        2. All immigration documents, to include but not limited to cards, receipts
           correspondence or other papers.                                            '
       3.^correspondence relating to the employment of Mariano ARRIVIIIAGA-
          Arana, or other persons residing at target location.
       4. All persons determined-to be In the United States contraiy to law.
       5. Evidence concerning the purchase, possession or sale of firearms and
          ammunition.

       6. All cellular devices utilized by Mariano ARRIVILLAGA-Arana to include
          aU contents and electronically stored records relating to violations of 18
          U.S.C. §§ 922(g)(5) and 1546(a) and 8 USC § 1326(a), including:
             a) any information related to the employment;
             b) lists of contacts and related Identifying information;
             c) types, amounts, and prices offiraudulent documents, as well as
                dates, places, and amounts of specific transactions;
            d) any information related to sources offiraudulent documents,
               including names, addresses, phone numbers, or any other
               identifying Information;

            e) Photographs and/or videos, in particular, photographs and/or
               videos of co-conspirators and fraudident documents.
            f) EMdence of user attribution showing who used or owned the device
               at the time the things described in this warrant were created,
               edited, or deleted, such as logs, phonebooks, saved usemames and
               passwords, documents, and browsing history.
   As used above, the terms "records" and "information" include all of the
  ,foregoing items of evidence in whatever form and by whatever means they may
    ave been created or stored, including any form of computer or electronic
   storage(such as flash memory or other media that can store data) and any
   photographic form.
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 14 of 17 PageID #: 35
Case4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 14 of 17 Page!D #: 14



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION



       In the Matter of the Search Regarding No.       • I^         —|
                                                                     "T"
                                              SEARCH AND SEI2;URE WARRANT"REDACTED"
       Sioux Falls, South Dakota
      (And any garages, storage units
      or outbuildings associated
      therewith.)

      And


      All vehicles on the property owned
      or operated by Mariano
      ARRIVILLAGA-Arana.

      And


      South Dakota         a
      silver 2003 Honda CRY

      And

      The person of Mariano
      ARRIVILLAGA-Arana




    TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

          An application by a federal law enforcement officer or an attorney for the
    government requests the search of the following property more fully described in
    Attachment A, attached hereto and incorporated herein by reference.

          I find that the affidavit, or any recorded testimony, establish probable
    cause to search and seize the property described above, and that such search
    will reveal evidence of violations of 18 U.S.C. §§ 922(g)(5} and 1546(a) and 8
    U.S.C.§ 1326(a), which is more fully described In Attachment B, attached hereto
    and incorporated herein by reference.
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 15 of 17 PageID #: 36
Case 4:18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 15 of 17 PagelD #: 15



                      COBIMANDED to execute this warrant on or before
                                        (jjot to exceed 14 days)

     IB^in the daytime - 6:00 a.m. to 10:00 p.m.
     □ at any time in the day or night asIfind reasonable cause has been established.
            Unless delayed notice is authorized below, you must give a copy of the
     warrant and a receipt for the property taken to the person from whom, or from
     whose premises, the property was taken, or leave the copy and receipt at the
     place where the property was taken.

          The offrcer executing this warrant, or an officer present during the
     execution of the warrant, must prepare an inventory as required by law and
     promptly return this warrant and inventory to the undersigned Judge.
     □ Pursuant to 18 U.S.C. § 3103a(b),Ifind that immediate notificationmay have
     an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial), and
     authorize the officer executing this warrant to delay notice to the person who, or
    whose property, wiU be searched or seized,

    □ for          days (not to exceed 30).

    □ until, the facts Justifying, the later specific date of


                                                        , South Dakota
    Date and Hme Issued




                                          MARK A. MORENO
                                          UNITED STATES MAGISTRATE JUDGE




                                              [2]
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 16 of 17 PageID #: 37
Case 4;18-mj-00071-MAM *SEALED* Document 1 Filed 10/25/18 Page 16 of 17 PagelD #: 16



                                    ATTACHMENT A "REDACTED"
                   DESCRIPTION OF PROPERTY TO BE SEARCHED




                                       Sioux Falls, South Dakota, which is more
          particularly aescribed as a grey colored single-family home, with white
          trim and an unattached two-st^l garage. The numbers|^Hare affixed
          to the front of the residence.

          Any garages, storage units or outbuildings that are associated with
                                Sioux Falls, South Dakota.

          Any vehicles present at the residence owned or operated by Mariano
          ARRIVILLAGA-Arana.


          South Dakota           |. a silver 2003 Honda CR-V, registered to Isabel
          ARRIVILLAGA of                            Sioux Falls, SD.

          The person of Mariano ARRIVILLAGA-Arana, DOB:
   Case 4:18-mj-00071-MAM Document 4 Filed 10/29/18 Page 17 of 17 PageID #: 38
Case 4;18-mj-00071-i\/IAM *SEALED* Document 1 Filed 10/25/18 Page 17 of 17 PagelD #: 17



                                     ATTACHMENT B "REDACTED"
         DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND fiTCTair.n

        1. All Identity documents, foreign or domestic, to include but not limited to
           birth certificates, passports, identification cards, driver licenses or social
           security cards.

        2. All immigration documents,to include but not limited to cards, receipts,
           correspondence or Other papers.

        3. All correspondence relating to.the employment of Mariano ARRIVILLAGA-
           Arana, or other persons residing at target location.

        4. All persons determined to be in the United States contrary to law.
        5. Evidence concerning the purchase, possession or sale offirearms and
           ammunition.


       6. All cellular devices utilized by Mariano ARRIVILLAGA-Arana to include
          £ill contents and electronically stored records relating to violations of 18
          U.S.C. §§ 922(g)(5) and 1546(a) and 8 USC § 1326(a), including:

             a) any information related to the employment;

             b) lists of contacts and related Identifying information;

             c) fypes, amounts, and prices offiraudulent documents, as well as
                dates, places, and amounts of specific transactions;

             d) any information related to sources offraudulent docuihents,
                including names, addresses, phone numbers, or any other
                identifying information;

             e) Photographs and/or videos, in particular, photographs and/or
                videos of co-conspirators and fraudulent documents.

             f) Evidence of user attribution showing who used or owned the device
                at the time the things described In this warrant were created,
                edited, or deleted, such as logs, phonebooks, saved usemames and
                passwords, documents, and browsing history.

    As used above, the terms "records" and "information" include all of the
    foregoing items of evidence in whatever form and by whatever means they may
    have been created or stored, Including any form of computer or electronic
    storage(such as flash memory or other media that can store data) and any
    photographic form.
